1
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                            CENTRAL DISTRICT OF CALIFORNIA
9
10
11    ACIE COLE, JR.,                        )     NO. CV 20-1199-MWF (AGR)
                                             )
12              Petitioner,                  )
                                             )
13                     v.                    )
                                             )     ORDER ACCEPTING FINDINGS
14    PEOPLE FOR THE STATE OF                )     AND RECOMMENDATION OF
      CALIFORNIA; FELIPE MARTINEZ,           )     MAGISTRATE JUDGE
15    Warden,                                )
                                             )
16              Respondent.                  )
                                             )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18
     Habeas Corpus (“Petition”), the other records on file herein, the Report and
19
     Recommendation of the United States Magistrate Judge (“Report”) and the
20
     Objections. Further, the Court has engaged in a de novo review of those portions
21
     of the Report and Recommendation to which objections have been made.
22
           The Court accepts the findings and recommendation of the Magistrate
23
     Judge. Petitioner does not dispute the Report’s findings that he is no longer in
24
     custody based on the September 1994 state court judgment challenged in his
25
     Petition and that he is in custody pursuant to a subsequent federal criminal
26
27
28
1    judgment.1
2           IT THEREFORE IS ORDERED that judgment be entered denying the
3    Petition for Writ of Habeas Corpus and dismissing this action for lack of
4    jurisdiction.
5
6    Dated: April 6, 2020                 ______ ____________________
                                          MICHAEL W. FITZGERALD
7                                         UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
            1
22            Petitioner argues that he was not represented by counsel at his change
     of plea hearing in state court on September 28, 1994. The documents attached
23   to the Petition indicate that he was provided a copy of the state court’s
     September 28, 1994 minute order for the change of plea hearing and that the
24   minute order reflects Petitioner was represented by privately retained counsel,
     Mr. Sawl, at the change of plea hearing. (Petition at 11, 13.) The online
25   database for the Fresno County Superior Court reflects the same attorney
     information for Petitioner in Case No. CF94520246-1. (See
26   www.fresno.courts.ca.gov/case_info.) A letter from the court reporter dated
     February 3, 2017 explains that the case file did not contain any prepared
27   transcript and, “due to the age of the case[],” the court reporter notes needed to
     prepare a transcript no longer exist. (Petition at 11.) Petitioner did not appeal the
28   state court judgment.

                                              2
